IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


DANIEL KING,                             : No. 409 MAL 2016
                                         :
                  Petitioner             :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
             v.                          :
                                         :
                                         :
RIVERWATCH CONDOMINIUM                   :
OWNER'S ASSOCIATION,                     :
                                         :
                  Respondent             :

DANIEL KING,                               No. 410 MAL 2016

                  Petitioner
                                           Petition for Allowance of Appeal from
                                           the Order of the Commonwealth Court
             v.


RIVERWATCH CONDOMINIUM
OWNER'S ASSOCIATION,

                  Respondent


                                    ORDER



PER CURIAM

     AND NOW, this 19th day of October, 2016, the Petition for Allowance of Appeal

is DENIED.